NO. 12-03-00313-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



JOHN CLIFTON,§
	APPEAL FROM THE 241ST
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE§
	SMITH COUNTY, TEXAS




MEMORANDUM OPINION
PER CURIAM

	Appellant was sentenced to seven years of confinement after revocation of his deferred
adjudication probation.  We have received the trial court's certification showing that Appellant
waived his right to appeal.  See Tex. R. App. P. 25.2(c)(3)(B).  Accordingly, the appeal is dismissed
for want of jurisdiction.
Opinion delivered September 24, 2003.
Panel consisted of Worthen,C.J. and Griffith, J.





(DO NOT PUBLISH)